         Case 1:19-mc-00145-TSC Document 163 Filed 07/16/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                )
In the Matter of the                            )
Federal Bureau of Prisons’ Execution            )
Protocol Cases,                                 )
                                                )
LEAD CASE: Roane, et al. v. Barr                )       Case No. 19-mc-145 (TSC)
                                                )
THIS DOCUMENT RELATES TO:                       )
                                                )
Nelson v. Barr, et al., 20-cv-557               )
                                                )

                                             ORDER

        Before the court is Plaintiff Keith Nelson’s Emergency Motion for Preservation of

Evidence (The Motion). (ECF No. 160.) Having considered the Motion, the Motion is

GRANTED, and it is hereby ORDERED that, in the event the executions of WESLEY PURKEY

or DUSTIN HONKEN are carried out:

        (1) the Bureau of Prisons shall preserve all IV tubing, syringes, and drug vials used in

those Executions, except for any portion of the IV tubing and entry apparatus that must travel

with the body to the coroner because they remain connected to the body of the inmate after

execution; and

        (2) if an autopsy is or has been conducted of Wesley Purkey or Dustin Honken, then the

Coroner shall within 48 hours of their execution:

        a) Collect evidence related to pulmonary edema and issues inserting Mr. Purkey’s or Mr.

        Honken’s intravenous line, including that the Coroner or Medical Examiner: weigh the

        lungs; perform a thorough examination and documentation of any fluid present in the

        large or small airways, or mouth or nose; identify the IV site(s), note if the catheter was



                                                    1
       Case 1:19-mc-00145-TSC Document 163 Filed 07/16/20 Page 2 of 2




      placed intravascularly, and note any extravasation of fluid around the IV; and note any

      signs of multiple IV attempts; and

      b) Preserve tissues from the brain, liver, and muscle from a location other than from the

      leg or arm where the IV was set.



Date: July 16, 2020
                                            Tanya S. Chutkan
                                            TANYA S. CHUTKAN
                                            United States District Judge




                                               2
